Consent of Independent Registered Public Accounting Firm East West Bank Employees 401(k) Savings Plan Pasadena, California We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-91554) of East West Bancorp Inc. of our report dated June 17, 2011, relating to the financial statements and supplemental schedule of East West Bank Employees 401(k) Savings Plan which appear in this Form 11-K. /s/ BDO USA, LLP BDO USA, LLP Los Angeles, California June 17, 2011
